DETAILED ACTION
The Nonfinal rejection mailed on May 26, 2021 is herewith withdrawn and replaced with the following office action.
The present application, filed on or after March 16, 2013, is being examined under the first 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.  The original restriction election is carried over from the response to the office action mailed on April 22, 2016. 
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 9, 11-12, 15-17 and 19 over Bowman et al. (WO 2005/003164) in view of Ibiapina et al. (J. Bras. Pneumol. 2006 Jul-Aug; 32(4): 357-66) is not persuasive.  The rejection is herewith maintained.  Applicant’s argues Bowman et al. does not teach any prevention or prophylaxis, or the surprising and unexpected effect recited on page 16 of the specification, or inhalation administration of the arginase inhibitor (e.g., ABH), or  dosing as in the present application, for reducing sensitivity from pretreatment. 
Examiner does not find Applicant’s arguments persuasive.  Bowman teaches [0177] The present invention provides for both prophylactic and therapeutic methods of treating a subject at risk for, susceptible to or diagnosed with an inflammatory disease, such as asthma, COPD, osteoarthritis and rheumatoid arthritis. With respect to Applicant’s arguments of unexpected results, the Examiner points out that the claims do not commensurate in scope with the arguments.  Specifically, Applicant is claiming the treatment of patients, while the data is only supported by 


The following rejections are made:

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9, 11-12, 16-17 and 19-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowman et al. (WO 2005/003164) in view of Busnel et al. Synthesis and evaluation of new ω-borono-α-amino acids as rat liver arginase inhibitors. Bioorganic & Medicinal Chemistry, Volume 13, Issue 7, 2005, Pages 2373-2379 and Ibiapina et al. (J. Bras. Pneumol. 2006 Jul-Aug; 32(4): 357-66).

 It is taught that the agent inhibits the activity or expression of a component of the arginine metabolic pathway in tissues affected by the disease (paragraphs 0010, 0036, 0039).  Among the agents taught to inhibit arginase activity is 2(S)-amino-6-boronohexanoic acid (ABH; paragraph 0057).  It is taught that the agent can be administered by inhalation, such as in the form of an aerosol spray (paragraphs 0015, 0192, 0196).  Suitable routes of administration include topical application (paragraph 0192).  Bowman et al. teaches that the patient is a human who has asthma or another allergic or inflammatory disease (paragraph 0016).  Bowman et al. teach that the invention provides for prophylactic and therapeutic methods of treating a subject at risk for, susceptible to or diagnosed with an inflammatory disease, such as asthma (paragraph 0177).  In depth prophylactic methods are taught beginning in paragraph 0178, in which it is taught that subjects at risk for an inflammatory disease, such as asthma, which is associated with aberrant arginine 1 (ARG1) expression or activity can be identified by diagnostic assays and the pathogenic process is prevented by administering an agent that modulates 
Regarding the limitation in claims 1 and 9 that the method is for “prior to the patients inhalation of allergen” and “reducing the sensitivity of the airways of an asthmatic or allergic patient to inhaled allergen”, it is noted that the Bowman et al. reference teaches that asthma is a chronic inflammatory disease of the airways characterized by recurrent episodes of reversible airway obstruction and airway hyperresponsiveness; as well as, both prophylactic and therapeutic methods of treating a subject at risk for, susceptible to or diagnosed with an inflammatory disease.  Bowman et al. further discusses that there is a role of long-term airway remodeling in accelerated lung deterioration in asthmatics (paragraph 0002). Therefore, it is clear that there is involvement of the airways in asthma and a treatment given to treat an asthmatic will necessarily treat the airways, including the reduction of sensitivity. 
Bowman et al. does not teach that the allergic patient has allergic rhinitis.
Busnel et al. teaches “Recent studies have demonstrated that arginase plays important roles in pathologies such as asthma or erectile dysfunctions. We have synthesized new ω-borono-α-amino acids that are analogues of the previously known arginase inhibitors S-(2-boronoethyl)-l-cysteine (BEC) and 2-amino-6-boronohexanoic acid (ABH) and evaluated them as inhibitors of purified rat liver arginase (RLA).”  “ The inhibition of arginases by selective and potent inhibitors thus became the focus of potential therapies for treating several NO-dependent smooth muscle disorders, including asthma and erectile dysfunctions.”
Ibiapina et al. teaches that there is a clinical association between allergic rhinitis and asthma and this has been recognized for centuries.  Ibiapina et al. discusses that asthma and allergic rhinitis may be manifestations of the same disease which simultaneously attacks the upper and lower respiratory tracts, probably due to common risk factors and pathogeneses (see 
	Accordingly, it would be obvious to a person of ordinary skill in the art at the time of the invention to utilize the treatment methods taught by Bowman et al., which teaches prophylactic treatment of asthma with ABH, in the teachings of Ibiapina et al. which teaches that allergic rhinitis and asthma are often co-morbid.  One would be motivated to treat allergic rhinitis with ABH because Ibiapina et al. teaches that the approaches to treatment and prophylaxis of asthma and allergic rhinitis should be integrated and development of pharmacological agents that treat upper and lower airway inflammations simultaneously, thereby potentially reducing costs and providing better quality of life for the patients (see Final Comments beginning on page 364).  
	Regarding the limitations of claim 19, namely that the allergen-induced bronchial obstruction and/or airway hyperresponsiveness after the early asthmatic reaction, it is noted that Bowman et al. teaches treatment of asthma which includes its clinical manifestations and bronchial obstruction and airway hyperresponsiveness (paragraph 0002, paragraphs 0010-0011), reads on claim 19; therefore, the treatment will occur regardless of if the asthmatic reaction, bronchial obstruction and/or airway hyperresponsiveness is induced by an allergen.  If the ABH compound is known to treat the above, the etiology of how the symptoms occur does not dictate whether or not the treatment will work.
Reference of relevance:

H. Meurs, S. McKay, H. Maarsingh, M.A.M. Hamer, L. Macic, N. Molendijk, J. Zaagsma
Br. J. Pharmacol., 136 (2002), p. 391
Conclusion
No claims allowed.
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627